Judgment, Supreme Court, Bronx County, rendered on August 8, 1972, upon a jury verdict convicting defendant of robbery (first degree) two counts, grand larceny third degree, and possession of a weapon as a misdemeanor, and sentencing him to two concurrent terms of 4 to 12 years, unanimously affirmed. In affirming the judgment of conviction we do not approve of parts of the cross-examination of the defendant nor the court’s failure to ascertain the good faith of the examiner. In view, however, of the overwhelming proof of guilt we do not deem those errors to have been prejudicial. Concur — Nunez, J. P., Kupferman, Steuer, Capozzoli and Macken, JJ.